IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               June 19, 2008
                               No. 07-40263
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ARNOLDO GERMAN

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 1:06-CR-814-1


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
     Arnoldo German appeals from his guilty plea conviction for possession
with intent to distribute a quantity exceeding five kilograms of cocaine. He
argues on appeal that (1) the appeal-waiver provision in his written plea
agreement was invalid and (2) the imposed sentence was unreasonable. The
Government seeks enforcement of the appeal-waiver provision.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-40263

      This court reviews de novo whether a waiver provision bars an appeal.
United States v. Baymon, 312 F.3d 725, 727 (5th Cir. 2002). The record shows
that German was aware of his right to appeal and that he was waiving that right
by pleading guilty pursuant to his written plea agreement. Moreover, the
district court complied with the requirements of Federal Rule of Criminal
Procedure 11(b)(1)(N). Accordingly, his plea agreement was valid and will be
enforced. See United States v. McKinney, 406 F.3d 744, 746 n.2, 747 (5th Cir.
2005). German’s remaining argument is barred by the appeal-waiver provision.
      Accordingly, the district court’s judgment is AFFIRMED.




                                      2